Name: 2008/404/EC: Commission Decision of 21 May 2008 amending Decision 2003/467/EC as regards the declaration that a certain administrative region of Italy is officially free of bovine tuberculosis and that certain administrative regions of Poland are officially free of enzootic bovine leukosis (notified under document number C(2008) 1876) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2008-05-31

 31.5.2008 EN Official Journal of the European Union L 141/16 COMMISSION DECISION of 21 May 2008 amending Decision 2003/467/EC as regards the declaration that a certain administrative region of Italy is officially free of bovine tuberculosis and that certain administrative regions of Poland are officially free of enzootic bovine leukosis (notified under document number C(2008) 1876) (Text with EEA relevance) (2008/404/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4) and Annex D(I)(E) thereto, Whereas: (1) Directive 64/432/EEC provides that a Member State or part of a Member State may be declared officially free of bovine tuberculosis and enzootic bovine leukosis as regards bovine herds subject to compliance with certain conditions set out in that Directive. (2) The lists of regions of Member States declared free of bovine tuberculosis and enzootic bovine leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) Italy has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards all the provinces of the Region of Veneto in order that that region may be considered an officially bovine tuberculosis-free region of Italy. (4) Following the evaluation of that documentation, that region of Italy should be recognised as an officially bovine-tuberculosis-free region of that Member State. (5) Poland has also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards two administrative regions (powiaty) within the superior administrative unit (Voivodship) of MaÃ opolskie, in order that those regions may be considered officially enzootic-bovine-leukosis-free regions of Poland. (6) Following the evaluation of that documentation, those regions (powiaty) of Poland should be recognised as officially enzootic-bovine-leukosis-free regions of that Member State. (7) Decision 2003/467/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and III to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2008/234/EC (OJ L 76, 19.3.2008, p. 58). ANNEX Annexes I and III to Decision 2003/467/EC are amended as follows: (1) In Annex I, Chapter 2 is replaced by the following: CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lombardia: Provinces of Bergamo, Como, Lecco, Sondrio,  Region Marche: Province of Ascoli Piceno,  Region Piemonte: Provinces of Novara, Verbania, Vercelli,  Region Toscana: Provinces of Grossetto, Livorno, Lucca, Prato, Pisa, Pistoia, Siena,  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento,  Region Veneto. (2) In Chapter 2 of Annex III, the second paragraph concerning Poland is replaced by the following: In Poland:  Voivodship DolnoÃ lÃ skie Powiaty: BolesÃ awiecki, DzierÃ ¼oniowski, GÃ ogowski, GÃ ³rowski, Jaworski, JeleniogÃ ³rski, Jelenia GÃ ³ra, KamiennogÃ ³rski, KÃ odzki, Legnicki, Legnica, LubaÃ ski, LubiÃ ski, LwÃ ³wecki, Milicki, OleÃ nicki, OÃ awski, Polkowicki, StrzeliÃ ski, Ã redzki, Ã widnicki, Trzebnicki, WaÃ brzyski, WaÃ brzych, WoÃ owski, WrocÃ awski, WrocÃ aw, ZÃ bkowicki, Zgorzelecki, ZÃ otoryjski.  Voivodship Lubelskie Powiaty: Bialski, BiaÃ a Podlaska, BiÃ gorajski, CheÃ mski, CheÃ m, Hrubieszowski, Janowski, Krasnostawski, KraÃ nicki, Lubartowski, Lubelski, Lublin, Ã ÃczyÃ ski, Ã ukowski, Opolski, Parczewski, PuÃ awski, RadzyÃ ski, Rycki, Ã widnicki, Tomaszowski, WÃ odawski, Zamojski, ZamoÃ Ã .  Voivodship Kujawsko-Pomorskie Powiaty: Aleksandrowski, CheÃ miÃ ski, Golubsko-DobrzyÃ ski, GrudziÃ dzki, GrudziÃ dz, ToruÃ ski, ToruÃ , WÃ brzeski.  Voivodship Ã Ã ³dzkie Powiaty: BeÃ chatowski, BrzeziÃ ski, Kutnowski, Ã aski, Ã Ãczycki, Ã owicki, Ã Ã ³dzki, Ã Ã ³dÃ º, OpoczyÃ ski, Pabianicki, PajÃczaÃ ski, Piotrkowski, PiotrkÃ ³w Trybunalski, PoddÃbicki, RadomszczaÃ ski, Rawski, Sieradzki, Skierniewicki, Skierniewice, Tomaszowski, WieluÃ ski, Wieruszowski, ZduÃ skowolski, Zgierski.  Voivodship MaÃ opolskie Powiaty: Brzeski, BocheÃ ski, Chrzanowski, DÃ browski, Gorlicki, Krakowski, KrakÃ ³w, Limanowski, Miechowski, MyÃ lenicki, NowosÃ decki, Nowotarski, Nowy SÃ cz, OÃ wiÃcimski, Olkuski, Proszowicki, Suski Tarnowski, TarnÃ ³w, TatrzaÃ ski, Wadowicki, Wielicki.  Voivodship Opolskie Powiaty: Brzeski, GÃ ubczycki, KÃdzierzyÃ sko-Kozielski, Kluczborski, Krapkowicki, NamysÃ owski, Nyski, Oleski, Opolski, Opole, Prudnicki, Strzelecki.  Voivodship Podkarpackie Powiaty: Bieszczadzki, Brzozowski, Jasielski, KroÃ nieÃ ski, Krosno, Leski, LeÃ ¼ajski, Ã aÃ cucki, Rzeszowski, RzeszÃ ³w, Sanocki, StrzyÃ ¼owski.  Voivodship Ã lÃ skie Powiaty: BÃdziÃ ski, Bielski, Bielsko BiaÃ a, Bytom, ChorzÃ ³w, CieszyÃ ski, CzÃstochowski, CzÃstochowa, DÃ browa, Gliwicki, Gliwice, JastrzÃbie ZdrÃ ³j, Jaworzno, Katowice, KÃ obucki, Lubliniecki, MikoÃ owski, MysÃ owice, Myszkowski, Piekary Ã lÃ skie, PszczyÃ ski, Raciborski, Ruda Ã lÃ ska, Rybnicki, Rybnik, Siemianowice, Sosnowiec, Ã wiÃtochÃ owice, TarnogÃ ³rski, Tychy, Tyski, WodzisÃ awski, Zabrze, ZawierciaÃ ski, Ã »ory, Ã »ywiecki.  Voivodship Ã wiÃtokrzyskie Powiaty: Buski, JÃdrzejowski, Kazimierski, Kielecki, Kielce, Konecki, Opatowski, Ostrowiecki, PiÃ czowski, Sandomierski, SkarÃ ¼yski, Starachowicki, Staszowski, WÃ oszczowski.  Voivodship Wielkopolskie Powiaty: JarociÃ ski, Kaliski, Kalisz, KÃpiÃ ski, Kolski, KoniÃ ski, Konin, KrotoszyÃ ski, Ostrzeszowski, SÃ upecki, Turecki, WrzesiÃ ski.